DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Examiner acknowledges that the Applicant’s drawings filed 11/25/2020 resolves the previous drawings objection. Therefore, the previous drawings objection has been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2016/0093777) hereinafter “Sato” in view of Miyoshi et al. (US 2016/0380165) hereinafter “Miyoshi”.
Regarding claim 1, Fig. 3C of Sato teaches a light emitting device (Item 1; Paragraph 0035) comprising: a plurality (Paragraph 0072) of light emitting elements (Item 20; Paragraph 0072) each including a light extraction surface (Top surface of Item 20); a plurality of phosphor layers (Item 40; Paragraph 0073) each covering the light extraction surface (Top surface of Item 20) of a corresponding one of the light emitting elements (Item 20) with a larger plane area than the light extraction surface; a plurality of light transmissive members (Item 60; Paragraph 0073) each having a lower surface (Bottom surface of Item 60) facing a corresponding one of the phosphor layers (Item 40) and having a larger plane area (Paragraph 0056) than the light 
Sato does not teach where the upper surface of the light transmissive member has a larger plane area than the lower surface of the light transmissive member nor a side surface, where the side surface has a vertical portion nor where the light reflecting member surrounding and in contact with an entirety of the side surface of each of the light transmissive members.
Miyoshi teaches a light transmissive member (Combination of Items 40 and 50) with an upper surface having a larger plane area than the lower surface (See Picture 2 below), and having a side surface contiguous with the upper surface, where the side surface has a vertical portion (See Picture 3 below), where a light reflecting member (Item 60) surrounds and is in contact with an entirety of the side surface of the light transmissive member (Combination of Items 40 and 50).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the light transmissive member of Sato with the light transmissive member of Miyoshi such that the upper surface of the light transmissive member has a larger plane area than the lower surface of the light transmissive member and the light transmissive member has a side surface with a vertical portion where the light reflecting member of Sato surrounds and is in contact with an entirety of the side surface of the light transmissive member because replacing the light transmissive member of Sato with the shape of 
Examiner’s Note: The Examiner notes that the indicated “a side surface” is not required, by the claim language, to be continguous with both the upper surface and the lower surface. Therefore, any partial surface that is on the side of the light transmissive member may be interpreted to be the side surface, even if it is not contiguous with both the upper surface and lower surface.

    PNG
    media_image1.png
    254
    501
    media_image1.png
    Greyscale

Picture 1 (Labeled version of a portion of Sato Fig. 3C)


    PNG
    media_image2.png
    252
    388
    media_image2.png
    Greyscale

Picture 2 (Labeled version of a portion of Miyoshi Fig. 5B)

    PNG
    media_image3.png
    242
    500
    media_image3.png
    Greyscale

Picture 3 (Labeled version of a portion of Miyoshi Fig. 5B)
Regarding claim 2, Sato further teaches where the light reflecting member (Item 80) surrounds the side surface of each of the light transmissive members (Item 60) and a side surface of each of the light emitting elements (Item 20).
Regarding claim 3, the combination of Sato and Miyoshi teaches all of the elements of the claimed invention as stated above.
Fig. 3C of Sato further teaches where adjacent ones of the light transmissive members (Item 60) are separated from each other.

Fig. 5B of Miyoshi further teaches where a distance between the upper surfaces (See Picture 2 above) of adjacent ones of light transmissive members (Combination of Items 40 and 50) is shorter than a distance between the lower surfaces (See Picture 2 above) of adjacent ones of the light transmissive members (Combination of Items 40 and 50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a distance between the upper surfaces of the adjacent ones of the light transmissive members of Sato be shorter than a distance between the lower surfaces of the adjacent ones of the light transmissive members of Sato because the light transmissive member of Sato having the shape taught by Miyoshi, such that a distance between the upper surfaces of the adjacent ones of the light transmissive members is shorter than a distance between the lower surfaces of the adjacent ones of the light transmissive members, prevents an upper vertical surface portion of the side surface of the light transmissive member from being covered by adhesive, which allows for the upper vertical surface portion of the side surface to be covered by the light reflecting member, thus suppressing light from passing through and exiting from the side of the light transmissive member which produces a difference in luminance between, and better defines, a light emitting portion and a non-light emitting portion (Miyoshi Paragraph 0033) 
Regarding claim 6, 
Regarding claim 7, Fig. 3C of Sato further teaches where the outer edge of each of the phosphor layers (Item 40), outer edges of the lower surface (Bottom surface of Item 60) and the upper surface (Top surface of Item 60) of a corresponding one of the light transmissive members (Item 60) are located to an outside of an outer edge of a corresponding one of the light emitting elements (Item 20), in a plan view (Paragraphs 0040-0041). 
Regarding claim 11, Sato further teaches where a thickness of each of the phosphor layers (Item 40) is about 30 µm to 40 µm (Paragraph 0050). 
Regarding claim 12, the combination of Sato and Miyoshi teaches all of the elements of the claimed invention as stated above.
As the Applicant uses the word “portion” to describe the vertical surface, the vertical surface can be defined as any arbitrary portion of the side surface. Therefore, Sato further teaches where a vertical length of the vertical surface portion of each of the light transmissive members is 30% to 55% of a thickness of each of the light transmissive members.
Further, assuming arguendo that the vertical portion defines the side surface of a wider upper portion of the light transmissive member and a lower vertical surface portion defines the side surface of a narrower lower portion of the light transmissive member such that the side surface of the light transmissive member comprises the upper vertical surface portion and the lower vertical surface portion, as in Miyoshi where Item 50 is the wider upper portion of the light transmissive member and Item 40 is the narrower lower portion of the light transmissive member, a vertical length of the lower vertical surface portion of each of the light transmissive member is a result effective variable (Paragraph 0028 where the thickness of the lower portion of the light transmissive member directly affects the light extraction rate). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of the lower portion of the light transmissive member such that a vertical length of the vertical surface portion of each of the light transmissive members is 30% to 55% of a thickness of each of the light transmissive members because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
Regarding claim 14, Sato further teaches an adhesive member (Item 50) joining each of the light emitting elements (Item 20) with a corresponding one of the phosphor layers (Item 40).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2016/0093777) hereinafter “Sato” in view of Miyoshi et al. (US 2016/0380165) hereinafter “Miyoshi” and in further view of Lee et al. (US 2018/0175264) hereinafter “Lee”.
Regarding claim 8, the combination of Sato and Miyoshi teaches all of the elements of the claimed invention as stated above.
Fig. 3C of Sato further teaches a substrate (Item 10).
While Sato teaches where a plurality (Paragraph 0072) of light emitting elements (Items 20) are mounted on the substrate (Item 10), Sato does not explicitly teach where the light emitting elements are arranged in a matrix on the substrate. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the light emitting elements of Sato in a matrix on the substrate of Sato because having the light emitting elements arranged in a matrix on the substrate allows for the device to be suitable for operation as a direct-type backlight (Lee Paragraph 0138). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2016/0093777) hereinafter “Sato” in view of Miyoshi et al. (US 2016/0380165) hereinafter “Miyoshi” and Lee et al. (US 2018/0175264) hereinafter “Lee” and in further view of Kaihotsu et al. (US 2010/0320928) hereinafter “Kaihotsu”.
Regarding claim 9, the combination of Sato, Miyoshi and Lee teaches all of the elements of the claimed invention as stated above. 
While Sato further teaches where the substrate (Item 10) has a wiring (Paragraph 0036) configured to drive the light emitting elements (Item 20), and each of the light emitting elements (Item 20) have a corresponding semiconductor device (Item 70) to drive the light emitting elements (Paragraph 0059 where the semiconductor device controls the light emitting element), Sato does not explicitly teach that the semiconductor device only controls the corresponding light emitting element such that the light emitting elements are driven individually. 
Kaihotsu teaches where LEDs on a common substrate are driven individually (Paragraph 0091).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the light emitting elements of Sato be driven .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2016/0093777) hereinafter “Sato” in view of Miyoshi et al. (US 2016/0380165) hereinafter “Miyoshi” and in further view of Sorg et al. (US 2010/0012955) hereinafter “Sorg”.
Regarding claim 10, the combination of Sato and Miyoshi teaches all of the elements of the claimed invention as stated above except where the distance between the upper surfaces of the adjacent ones of the light transmissive members is 30 µm and 100 µm.
Sorg teaches where the distance between upper surfaces of light emitting units is 50 µm (Paragraph 0016).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the distance between the upper surfaces of the adjacent ones of the light transmissive members be 30 µm and 100 µm because it yields a homogenous luminance distribution of the light emitting device (Sorg Paragraph 0015).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2016/0093777) hereinafter “Sato” in view of Miyoshi et al. (US 2016/0380165) hereinafter “Miyoshi” and in further view of Miyoshi et al. (US 2017/0062681) hereinafter “Miyoshi2”.
Regarding claim 13, the combination of Sato and Miyoshi teaches all of the elements of the claimed invention as stated above except where in each of the light transmissive members, a plane area of the upper surface is from 105% to 140% of a plane area of the lower surface. 
However, the angle of the lower side surface of the light transmissive member is a result effective variable (Fig. 7 of Miyoshi2 where the angle (whether flat or curved) of the lower surface [Item 34] of a light transmissive member [Item 30] correlates to the ratio of the upper In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the angle of the lower side surface of the light transmissive member taught by Sato and Miyoshi such that a plane area of the upper surface is from 105% to 140% of a plane area of the lower surface because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4: While it is known to one having ordinary skill in the art to have a concave portion extending from a lower surface to a vertical side surface portion 
Regarding claim 15: While it is known to have an adhesive material spaced apart from a light transmissive member (See Sato reference above), it is not known to one having ordinary skill in the art to have the shape of the light transmissive member recited in claim 1 where an adhesive member is spaced from the light transmissive member as the notch formed by the indented lower portion is generally used to enhance adhesion between the light transmissive member and a lower structure by allowing the adhesive to crawl up the side of the lower portion while leaving the upper portion unmodified.  



Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS, filed 11/25/2020, with respect to the rejection of claim 1 relying on the Kong reference, have been fully considered and are persuasive.  Therefore, the rejection of claim relying on the Kong reference has been withdrawn. 
Applicant's arguments filed 11/25/2020, regarding the rejection of claim 1 relying on the combination of Sato and Miyoshi, have been fully considered but they are not persuasive. 
Specifically, the Applicant’s argument focuses on the newly introduced limitation in the claim where the light reflecting member surrounds and is in contact with an entirety of the side .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891